RUSSELL, J.,
concurring.
In this case the wife offered substantial proof of her grounds for an injunction at an adversary hearing attended by the husband and his counsel. It was strengthened by later evidence offered on the merits of her claim for divorce. For this reason, I agree with the rationale and the holding of the opinion.
I think it worthy of note, however, that if the wife’s claim for injunction had not been so fortified, a different result might obtain. It is hard to imagine a more drastic and complete withdrawal from the marital relationship than obtaining, without good cause, an ex parte injunction which evicts one’s spouse from the marital home. An ex parte showing of equity would, in my view, be insufficient to shield the complaining spouse from a charge of constructive desertion, where such an eviction later proves to have been unfounded.